Citation Nr: 0329602	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  03-13 567	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 25, 1955, decision denying a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
right forearm should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a July 25, 1955, decision denying special monthly 
compensation for loss of use of the right upper extremity 
should be revised or reversed on the grounds of CUE.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
February 1945 to October 1945 and from July 1952 to April 
1954.  In a July 1955 decision the Board of Veterans' Appeals 
(Board) denied an increased rating claim for residuals of a 
gunshot wound to the right forearm and denied entitlement to 
special monthly compensation for loss of use of the right 
upper extremity.  The veteran has challenged the July 1955 
decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003); VAOPGCPREC 
01-98.


FINDINGS OF FACT

1.  The Board's decision of July 1955 denying a rating in 
excess of 30 percent for residuals of a gunshot wound to the 
right forearm was not inconsistent with evidence then of 
record; it is not shown that the applicable statutory and 
regulatory provisions existing at the time were either not 
considered or were misapplied.

2.  The Board's decision of July 1955 denying special monthly 
compensation for loss of use of the right upper extremity was 
not inconsistent with evidence then of record; it is not 
shown that the applicable statutory and regulatory provisions 
existing at the time were either not considered or were 
misapplied.


CONCLUSIONS OF LAW

1.  The July 1955 Board decision denying a rating in excess 
of 30 percent for residuals of a gunshot wound to the right 
forearm does not contain CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).

2.  The July 1955 Board decision denying special monthly 
compensation for loss of use of the right upper extremity 
does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In Livesay v. Principi, 
15 Vet. App. 165, 179 (2001), however, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA does not apply to CUE cases.  Accordingly, the Board 
finds that appellate review of this case may proceed.

Factual Background

Service medical records show the veteran sustained a self-
inflicted, through and through gunshot wound to the right 
forearm on December 6, 1950, near Hamhung, Korea, when he 
fell and his rifle discharged.  The wound was debrided with 
ligation of the ulnar artery at the 121 Evacuation Hospital 
on December 7, 1950.  There was considerable soft tissue 
damage.  The veteran was subsequently evacuated to a service 
department hospital in Osaka, Japan.  Hospital discharge 
records dated December 19, 1950, describe the wound as a 
missile perforation to the right forearm with ulnar artery 
injury and shortening of the flexor tendon, but with no nerve 
involvement.  X-rays of the right arm and forearm revealed no 
fracture or foreign bodies.  A December 21, 1950, wound study 
noted that when first examined at the hospital in Japan the 
wounds had the appearance of having been debrided with some 
shortening of the flexor tendons.  There was a 3 by 5 
centimeter (cm) elliptical entrance wound to the right 
forearm and a 15 by 3 cm exit wound to the anterior surface.  
There was some granulated tissue present, but no gross 
evidence of infection.  Skin grafting from a right thigh 
donor site was performed.  A January 1, 1951, report noted 
the veteran could not extend beyond a straight wrist and that 
partial finger flexion was only possible if the wrist was 
extended.  It was noted that the wrist limitation might 
represent disuse arthropathy (exercises were recommended in 
the treatment plan) and that wound healing had been 
excellent.

Hospital records dated from January 16, 1951, to 
February 7, 1951, describe the wound as a severe, perforating 
missile wound to the right forearm with a point of entry to 
the dorsal aspect of the upper third and point of exit to the 
volar aspect.  There was ulnar artery involvement, but no 
nerve involvement.  A secondary diagnosis of cicatrix of the 
skin of the right forearm involving the flexor tendons was 
also provided.  A January 22, 1951, report noted large well-
healed grafted areas to the upper third on the flexor surface 
and upper to middle third on the extensor aspect, with no 
evident artery or nerve damage.  There was a definite 
limitation of digit flexion served by flexor digitorum 
profundus and communis due to scar involvement.  The veteran 
underwent excision of right forearm cicatrix and myoplasty to 
the right flexor digitorum sublimis and flexor digitorum 
profundus on January 23, 1951.  A final treatment summary 
described this procedure as a revision of a volar scar with 
excision of adhesions binding down the underlying 
musculature.  It was noted that the examiners believed near 
normal function could be regained by intensive physiotherapy 
and occupational therapy over time.  A secondary diagnosis of 
flexion contracture to the 4th and 5th fingers was added on 
February 14, 1951.  

The veteran was given leave from May 24, 1951, to June 23, 
1951.  Records show he also underwent excision of a right 
forearm scar on July 11, 1951.  A final treatment summary 
noted he had been on active physical therapy and that by 
July 1951 there was a definite improvement, except for 
abduction of the thumb and flexion contractures of the 4th 
and 5th fingers.  On September 12, 1951, he was released to 
duty with limited service.  

A June 1952 orthopedic consultation revealed well-healed 
scars at the lateral and medial aspects of the forearm which 
were nontender, non-painful, and non-adherent (Although this 
document and other treatment reports apparently erroneously 
attributed symptomatology to the left upper extremity, it is 
clear that the symptoms pertained to the right upper 
extremity - the veteran does not claim, nor does the overall 
evidence show, any left forearm gunshot wounds).  There was 
no evidence of fracture.  Extension of the 4th and 5th fingers 
was limited to 150 degrees.  Flexion was normal with a good 
hand grip.  There were no sensory changes to the right hand 
and range of motion to all joints of the right upper 
extremity were normal.  

A November 1952 report noted the veteran had been performing 
duties that including handling ammunition and recommended his 
supervisor be instructed to provide the veteran duties 
commensurate with his physical profile.  A July 1952 
discharge examination revealed contracture of the 4th finger 
and 5th finger contracture with limitation of extension to 
150 degrees.  The residual scars were well healed and firm.  
Records dated in August 1952 show the veteran complained of 
right forearm pain and stiffness.  The examiner stated there 
was permanent damage to the right forearm and recommended 
that the veteran's U3 profile be made permanent  An April 
1953 treatment report noted a long scar to the right forearm 
with normal motion.

VA orthopedic examination in July 1954 revealed marked 
limitation of supination of the right forearm and marked 
limitation of motion of the index and middle fingers.  
Specific range of motion studies were not provided.

VA neurology examination in October 1954 revealed a 3 1/2 inch 
scar to the volar aspect of the right forearm in the upper 
third and a 6 inch scar to the ulnodorsal aspect of the right 
forearm in the upper two thirds.  The 4th and 5th fingers were 
held partly flexed at the metacarpophalangeal joints and 
extension was incomplete.  It was noted that the 4th digit 
limitation was felt to be due to a loss of range of motion, 
but that the 5th finger had a full range of motion with only 
a lack of voluntary extension ability.  The examiner stated 
the joints all had full range of motion and that after the 
fingers were passively placed into a fully flexed attitude 
the veteran was able to perform the same maneuver.  There was 
full range of motion to the wrist.  Biceps, triceps, and 
wrist jerks were weak, but equal.  Pin prick and cotton touch 
sensations were markedly diminished over the entire ulnar 
half of the forearm, the ulnar side of the hand, and the last 
2 fingers.  The diagnoses included residuals of gunshot wound 
to the right forearm, with some flexor tendons involvement, 
and incomplete medial antibrachial cutaneous and ulnar nerve 
neuropathy manifested by sensory loss.  

Orthopedic examination in November 1954 revealed a 6 1/4 by 
1/8 inch scar over the extensor surface starting at the 
radial head down the anteromedial distal forearm which was 
healed, adherent, but nontender.  There was a 4 by 1/2 inch 
scar at the upper flexor surface of the forearm which was 
also healed, adherent, but nontender.  The examiner noted the 
veteran was unable to make a full fist, but that opposition 
was satisfactory in spite of flexion contractures of the 
thumb, ring, and little fingers.  It was further noted that 
sensory deficits claimed as all over the forearm suggested 
cutaneous nerve neuropathy and probable partial damage to the 
ulnar nerve.  Limitations of the index and middle fingers 
were suggestive of extensor contractures of the tendon 
components.  The diagnoses included gunshot wound to the 
right forearm without bone involvement, extensor and flexor 
contractures, and neuropathies due to cutaneous and partial 
ulnar nerve injuries.  

A December 1954 rating decision established service 
connection for residuals of a right forearm gunshot wound.  A 
30 percent rating was assigned under diagnostic codes 5307 
and 5308, apparently based upon the rating provisions 
regarding injuries to muscle groups VII and VIII in the same 
anatomical region.  It was not indicated whether or not the 
rating was based upon the veteran as being right hand 
dominant, nor did the evidence of record specifically 
identify this as fact.  The decision also denied service 
connection for loss of use of the right hand.  

In correspondence dated in January 1955 the veteran expressed 
disagreement with the determination and indicated his desire 
to appeal the decision.  He stated that he was unable to 
grasp anything with his right hand because of broken tendons, 
that the arm was numb and affected by rainy weather, and that 
he could not open or close his right hand.  He claimed he 
experienced problems finding employment because of the 
disorder.

In a July 1955 decision the Board denied a rating in excess 
of 30 percent for residuals of a gunshot wound to the right 
forearm and denied entitlement to special monthly 
compensation based upon loss of use of the right hand.  It 
was noted that a higher rating was not warranted based upon 
review of the medical evidence of record and that loss of use 
of the hand was not shown because the veteran's remaining 
function of the hand was greater than that of an amputation 
stump with a suitable prosthetic appliance.  The decision did 
not identify the specific rating criteria or diagnostic codes 
considered.

Although apparently not of record at the time of the July 
1955 Board decision, VA nerve conduction studies in April 
1955 were described as normal.  The examiner noted that 
flexion abnormalities of the thumb and fingers could not be 
explained by nerve injury, and that the position of the hand 
could only be explained on the basis of muscle fibrosis or 
conversion reaction.

In a May 2000 rating decision the RO granted a 40 percent 
rating for residuals of a right forearm gunshot wound under 
diagnostic code 5307.  A separate 10 percent rating was also 
awarded for tender scar to the right forearm.  In a November 
2001 rating decision the RO granted a separate 10 percent 
rating for muscle group VI injuries.

In correspondence dated in March 2002 the veteran's 
representative, in essence, claimed the initial rating action 
in this case erroneously failed to characterize the veteran's 
gunshot wound to muscle groups VII and VIII as severe or as 
moderately severe with a higher rating assigned because of 
muscle injuries to 2 or more muscle groups within the same 
anatomical region.  It was further asserted that the evidence 
of record at the time of the decision demonstrated ulnar 
nerve damage and demonstrated that the veteran could not 
grasp with his right hand or manipulate his right thumb, 
ring, or little fingers.  

In correspondence dated in March 2003 the veteran's 
representative summarized the evidence of record prior to the 
July 1955 Board decision and reiterated the claim that the 
records were more indicative of a severe muscle injury.  It 
was further asserted that service records showed the veteran 
underwent extensive debridement of his wounds and that the 
close proximity of the weapon causing the injury had, in 
essence, resulted in more detrimental damage.  

Pertinent Law Regarding CUE Determinations

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

VA regulations have been established to set out what 
constitutes CUE in a prior Board decision and what does not.  
Generally, CUE is a very specific and rare kind of error, the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a). 

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Primary Contentions of the Moving Party

The veteran, in essence, claims error in the July 1955 Board 
decision for failing to characterize his gunshot wound to 
muscle groups VII and VIII as a severe disability or as 
moderately severe with a higher rating assigned because of 
muscle injuries to 2 or more muscle groups within the same 
anatomical region.  He also claims error in the July 1995 
denial of special monthly compensation for loss of use of the 
right upper extremity for failing to recognize his inability 
to use that extremity.  It is further asserted that the July 
1955 Board decision failed to properly consider evidence 
demonstrating ulnar nerve damage, extensive debridement of 
the wounds, and an inability to grasp with the right hand or 
to manipulate the right thumb, ring, or little fingers.  
There is an additional contention that the close proximity of 
the weapon causing the injury resulted in more detrimental 
damage.  



1955 Board Decision Basis Assumptions

As a preliminary matter, the Board notes the July 1955 Board 
decision did not clearly identify the reasons and bases for 
that determination.  While the rationale for the decision was 
not fully explained, from the Board's discussion it appears 
they found: (1) that the veteran was right handed, (2) that 
he had moderate (but not moderately severe) injuries to 
muscle groups (MG) VII and VIII, and (4) that he had more 
right hand function than would exist with amputation and 
prosthesis.  The Board assumes, based upon the overall record 
and affording the veteran the benefit of all doubt, that 
these were the bases for the July 1955 Board decision and the 
underlying December 1954 rating determination.  A review of 
the record as it existed at that time reveals that many 
pertinent matters could have been more completely evaluated 
at that time (such as whether the veteran was right hand 
dominant, the degree of any loss of strength impairment, and 
specific measurements of any forearm, thumb, or finger 
limitation of motion); however, a failure to order an 
additional examination is not CUE.  

Residuals of Right Forearm Gunshot Wound
Applicable Law

VA law pertinent to the veteran's claim applicable at the 
time of the Board's July 1955 decision was based upon 
Veterans' Regulation No. 3(a), Schedule for Rating 
Disabilities, 1945 Edition, (Rating Schedule).  The Rating 
Schedule contained a number of guidelines for rating muscle 
injuries.  For example, Paragraph 15 noted that the four 
grades of muscle injuries (slight, moderate, moderately 
severe, and severe) for the muscle groups involved were based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue, and 
impairment of coordination).  It was also noted that 
"[t]hrough and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath," that 
skin scars were incidental and negligible, and that it was 
the deep intramuscular and intermuscular scarring that was 
disabling.  See Rating Schedule, paras. 8 and 11.

Paragraph 16 of the Rating Schedule set forth principles of 
combined muscle injuries, including that muscle injuries in 
the same anatomical region (such as the forearm and hand) 
were not to be combined, but instead the rating for the major 
group affected was to be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  Muscle injuries were not to be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  

Paragraph 17 of the Rating Schedule set forth "factors to be 
considered" in establishing the degree of disability of a 
muscle injury, and described type of injury, history and 
complaint, and objective findings which were typical of 
slight, moderate, moderately severe, and severe muscle 
injury.  Under the category type of injury for a moderate 
muscle injury, it was noted that a through and through or 
deep penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment was to be 
considered as at least moderate degree.  There would be an 
absence of explosive effect of a high velocity missile and an 
absence of residuals of debridement or prolonged infection.  
The objective findings would include entrance and (if 
present) exit scars that were either linear or relatively 
small and so situated as to indicate a relatively short track 
through the muscle tissue.  There would be signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and of definite weakness or fatigue in 
comparative tests.

For a moderately severe muscle injury the type of injury 
would include a through-and-through or deep penetrating wound 
due to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
History and complaints would show hospitalization for a 
prolonged period in service for treatment of a wound of a 
severe grade.  The objective findings would include 
relatively large entrance and (if present) exit scars so 
situated as to indicate track of the missile through 
important muscle groups.  There would be indications on 
palpation of moderate loss of deep fasciae or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and tests 
of strength and endurance would be positive for marked or 
moderately severe loss of strength.  See Rating Schedule, 
para. 17.

For a severe muscle injury the type of injury would include a 
through-and-through, deep penetrating wound due to a high 
velocity missile, large or multiple low velocity missiles, 
explosive effect of a high velocity missile, or shattering 
bone fracture, with extensive debridement or with prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  There would be objective findings of 
extensive, ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile with possible x-ray evidence of minute 
multiple scattered foreign bodies indicating the spread of 
intermuscular trauma and the explosive effect of the missile.  
Palpation would show moderate or extensive loss of deep 
fascia or muscle substance.  There would also be evidence of 
soft or flabby muscles in the wound area, and there would be 
no swelling or hardening of the muscles in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements would show positive evidence of 
severe impairment of function, and electrical tests would 
demonstrate diminished excitability to Faradism compared with 
the sound side but no reaction of degeneration.  Visible or 
measured atrophy may or may not be present, and adaptive 
contraction of an opposing group of muscles would indicate 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae with epithelial 
sealing over the bone without true skin covering in an area 
where bone is normally protected by muscle indicates severe 
muscle injury.  Atrophy of muscle groups not included in the 
track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

In rating disability from injuries of the musculoskeletal 
system, attention was to be given first to the deeper 
structures injured, bones, joints and nerves; a compound 
comminuted fracture, for instance, with muscle damage from 
the missile, established severe muscle injury, and there may 
be additional disability from malunion of bone, ankylosis or 
other problems.  A through and through wound with muscle 
damage was always at least a moderate injury for each group 
of muscles damaged.  See Rating Schedule, p. 44 (note under 
subheading Muscle Injuries).  The Rating Schedule was amended 
in August 1948 to add that a muscle injury with compound 
comminuted fracture was to be considered a severe injury when 
there was a history of compound comminuted fracture and 
definite muscle or tendon damage from the missile.  It was 
noted, however, that there were locations, such as the wrist 
or over the tibia, where muscle damage might be minimal or 
damage to tendons repaired by suture, and that in such cases 
requirements for severe ratings were not necessarily met.  
See Extension 4, para. 6, Schedule for Rating Disabilities, 
1945 Edition (Aug. 23, 1948).

The Rating Schedule for injury to Muscle Group VII (muscles 
arising from the internal condyle of the humerus, flexors of 
the carpus and long flexors of the fingers and thumb, 
pronator, with the function of wrist and finger flexion) 
provided a 10 percent rating for moderate major extremity 
injury, a 20 percent rating for moderately severe major 
extremity injury, and a 30 percent rating for severe major 
extremity injury.  Code 5307.  The criteria for rating injury 
to Muscle Group VIII (muscles arising mainly from the 
external condyle of the humerus, extensors of the carpus, 
fingers, and thumb, supinator, with the function of wrist, 
finger, and thumb extension and thumb abduction) provided a 
10 percent rating for moderate major extremity injury, a 30 
percent rating for moderately severe major extremity injury, 
and a 40 percent rating for severe major extremity injury.  
Code 5308.  

Analysis

Initially, the Board finds the veteran's claims that the July 
1955 Board decision failed to recognize that there was ulnar 
nerve damage and that there had been extensive wound 
debridement do not meet the CUE criteria of having been 
"undebatable" matters at the time of the Board decision.  
Although post-service VA medical opinions in October 1954 
noted ulnar nerve damage, these opinions were inconsistent 
with service medical records (including reports 
contemporaneous to the injury) which specifically found there 
was no evidence of nerve involvement.  Thus, this is not the 
type of factual dispute that compels the conclusion that 
reasonable minds could not differ.  [In fact, the October 
1954 VA medical opinions themselves are inconsistent with 
subsequent, April 1955, VA nerve conduction studies, 
described as normal, and with that examiner's opinion that 
the veteran's flexion abnormalities of the thumb and fingers 
could not be explained by nerve injury.  However, as the 
April 1955 nerve conduction studies reports do not appear to 
have been associated with the claims file at the time of the 
July 1955 Board decision, they may not be considered either 
for or against a claim of CUE in that decision.]

While the record clearly shows the veteran's wound was 
debrided, extensive debridement was not shown by the evidence 
of record.  There was no medical report of record in July 
1955 describing the debridement as extensive.  Service 
medical records show the wound was debrided on 
December 7, 1950, with considerable soft tissue damage, but 
with no fracture or foreign bodies in the right arm or 
forearm.  A December 21, 1950, report, approximately 2 weeks 
later, merely noted that when first examined at the hospital 
in Japan the veteran's wounds had the appearance of having 
been debrided.  The Board finds this matter too is not the 
type of factual dispute that compels the conclusion that 
reasonable minds could not differ.  Evidence that the 
veteran's weapon was in close proximity when it discharged 
causing the wound in question does not of itself (in the 
absence of supporting medical findings) establish that the 
injury resulted in greater muscle damage.  

At the time of the July 1955 decision there was no evidence 
identifying the specific muscle groups injured.  However, 
based upon the description of the wounds and the subsequent 
affects to his wrist, thumb, and finger it was reasonable for 
the RO and the Board to assume injuries limited to muscle 
groups VII and VIII.  There was no indication based upon the 
evidence of record at that time that there was involvement of 
another muscle group.  While service connection was 
established for injuries to muscle group VI in a November 
2001 rating decision, this action was apparently taken as a 
result of a subsequent change in diagnosis and is not a basis 
for considering or finding CUE.  See 38 C.F.R. § 20.1403(d).

As to the specific contention that the veteran's muscle 
injuries should have been rated as more than moderate, the 
Board finds the evidence of record in July 1955 did not 
clearly demonstrate more than moderate muscle injuries to 
muscle groups VII or VIII.  Thus, the assignment of a 
30 percent rating for injury to the major extremity as a 
moderately severe injury to muscle group VII based on the 
Rating Schedule provisions regarding ratings for injuries to 
2 muscle groups in the same anatomical region was not clearly 
erroneous.

Applicable VA law in July 1955 provided, in essence, 3 
factors for consideration in determining the extent or 
severity of a muscle injury: (a) the type of injury, (b) the 
history and complaints, and (c) the objective findings.  The 
Court has held, however, that the mere existence of an 
element in one of the Rating Schedule categories (e.g., a 
history of wound debridement, as listed in the "moderately 
severe" category) does not mandate that the muscle injury 
will be classified in that category; rather, the adjudicator 
has to consider all factors and make a determination based on 
the facts of each particular case.  Robertson v. Brown, 5 
Vet. App. 70 (1993) (finding no CUE in a muscle injury rating 
case). 

The evidence in this case clearly shows the veteran incurred 
a through and through wound sufficient to be considered at 
least of moderate degree; however, there were other 
indications that the injury was no more than moderate in 
degree.  The entrance and exit scars were "elliptical," 
essentially linear in shape, and situated in the forearm, 
indicative of a relatively short track through the muscle 
tissue.  There were initial signs of moderate loss of deep 
fascia or muscle substance and later signs of definite 
weakness.  These evidentiary findings clearly demonstrate a 
moderate muscle injury under the Rating Schedule criteria.

While some of the evidence of record in July 1955 may be 
suggestive that the veteran's muscle group injuries were 
moderately severe, it is not "undebatable" that he incurred 
a moderately severe muscle injury.  The record at that time 
showed debridement with skin grafting and the wound was 
described as severe in February 1951, but there was only an 
appearance of the wound having been debrided 2 weeks after 
the procedure.  That report also noted there was no gross 
evidence of infection.  The medical records include no 
evidence of an explosive effect of a high velocity missile.  
Other than skin grafting and shortening of tendons, there 
apparently was no further evidence of debridement residuals.  

Hospital records also showed that the veteran underwent 
physical therapy and procedures to reduce the disabling 
effects of scarring, but did not specifically identify any 
other residuals of debridement.  Although the veteran was not 
released from hospital care for several months after his 
initial injury, it is not clear that the treatment received 
over this prolonged period was for a wound of a severe grade.  
Thus, findings made on the basis of the treatment records 
were not "undebatable" facts.  

While there was evidence of cicatrization of the skin to the 
underlying muscle and tendons with binding down of underlying 
musculature, there was no evidence of sloughing of soft 
parts, intermuscular binding or cicatrisation, or soft or 
flabby muscles in the wound area as is indicative of a 
moderately severe muscle injury.  The location and nature of 
the veteran's wounds showed limitations due to muscles 
binding superficially to skin rather than to other muscles.  
As was noted above, in rating such matters attention was to 
be given first to the deeper structures injured (bones, 
joints and nerves) and that it was the deep intramuscular and 
intermuscular scarring that was considered disabling.  See 
Rating Schedule, paras. 8 and 11, and p. 44.

Although the veteran's "type of wound" (a through and 
through wound with debridement) and "history and 
complaints" may, arguably, have been considered a moderately 
severe muscle injury, the "objective findings" of record at 
the time of the 1955 Board decision did not clearly 
demonstrate a moderately severe or severe muscle injury.  The 
entrance and exit scars were relatively large; however, it 
was not clearly shown that they were so situated as to 
indicate the track of the missile through important muscle 
groups.  There was no evidence of a moderate loss of deep 
fasciae or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side on palpation.  There were no findings of marked or 
moderately severe loss of strength on tests of strength and 
endurance.  Thus, while the evidence of record in July 1955 
met some of the criteria within the factors for determination 
of a more than moderate muscle injury, the issue remained a 
matter for the adjudicator's discretion.  See Robertson, 
supra.

It is also noteworthy that the evidence in July 1955 did not 
clearly demonstrate that higher, alternative, or separate 
ratings were warranted for limitation of forearm, thumb, or 
finger motion or for a neurological disability.  In fact, the 
evidence of record included medical opinions during and after 
service indicating full range of motion of the right upper 
extremity joints.  Under applicable law muscle injuries were 
not to be combined with peripheral nerve paralysis ratings 
for the same part, unless affecting entirely different 
functions, which was not shown in this case.  There was, as 
noted above, a legitimate factual dispute based on the 
evidence of record as to the existence of any nerve injury.  

Therefore, the Board finds the July 1955 decision denying a 
rating in excess of 30 percent for residuals of a gunshot 
wound to the right forearm was not inconsistent with evidence 
then of record and further finds that it is not shown that 
the applicable statutory and regulatory provisions existing 
at the time were either not considered or were misapplied.

Loss of Right Upper Extremity Use

VA law applicable at the time of the July 1955 Board decision 
also provided that loss of use of a hand, for the purpose of 
special monthly compensation, would be held to exist when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow with use of a suitable prosthetic 
appliance.  The determination was to be made on the basis of 
the actual remaining function of the hand, whether the acts 
of grasping, manipulation, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
Complete ankylosis of 2 major joints of an extremity was also 
to be considered loss of use of the hand.  See Extension 3, 
Schedule for Rating Disabilities, 1945 Edition (Jun. 17, 
1948).

The veteran claims, in essence, that the Board's July 1995 
denial of special monthly compensation for loss of use of the 
right upper extremity was erroneous in failing to recognize 
his inability to use that extremity.  It is further asserted 
that the evidence demonstrated he had an inability to grasp 
with the right hand or to manipulate the right thumb, ring, 
or little fingers.

Although the veteran complained in correspondence dated in 
January 1955 of an inability to grasp or manipulate his 
fingers, the Board finds the record included numerous medical 
reports during and after service demonstrating greater 
functional ability.  A June 1952 orthopedic consultation 
revealed extension of the 4th and 5th fingers was limited to 
150 degrees, but that flexion was normal with a good hand 
grip.  There were no sensory changes to the right hand and 
ranges of motion of all major joints of the right upper 
extremity were normal.  While a VA orthopedic examination in 
July 1954 revealed marked limitation of supination of the 
right forearm and marked limitation of motion of the index 
and middle fingers, no specific range of motion studies were 
provided in that report.  

A subsequent, October 1954, VA neurology examination noted 
the veteran's 4th digit limitation was felt to be due loss of 
range of motion, but that his 5th finger had a full range of 
motion with only a lack of voluntary extension ability.  That 
examiner also stated the joints all had full range of motion 
and that after the fingers were passively placed into a fully 
flexed attitude the veteran was able to perform the requested 
maneuver.  There was full range of motion to the wrist.  An 
orthopedic examination in November 1954 found the veteran was 
unable to make a full fist, but that opposition was 
satisfactory in spite of flexion contractures of the thumb, 
ring, and little fingers.  

Based upon the evidence of record at the time of the July 
1955 decision, the Board finds the claimed assertion that the 
evidence demonstrated an inability to grasp with the right 
hand or to manipulate the right thumb, ring, or little 
fingers is not an "undebatable" fact.  The evidence clearly 
demonstrated the veteran's actual remaining function of the 
hand was more than that accomplished equally well by an 
amputation stump with prosthesis.  Complete ankylosis of two 
major joints of the right upper extremity was not shown.  

Therefore, the Board finds the July 1955 decision denying 
special monthly compensation for loss of use of the right 
upper extremity was not inconsistent with evidence then of 
record and further finds that it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.

Conclusion

The Court has consistently held that CUE is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts, not a mere 
misinterpretation of facts.  See Oppenheimer, Fugo, Luallen, 
supra.  Furthermore, CUE "are errors that are undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made."  See Russell, 3 Vet. App. at 313.  The 
evidence of record in July 1955 presented a disability 
picture requiring a judgment call as to whether the right 
forearm gunshot wound resulted in moderate injuries to MG VII 
and VIII, warranting a 30 percent rating (under the 1945 
Ratings Schedule), or in moderately severe or severe injuries 
to these muscle groups, warranting a higher schedular rating.  
In the July 1955 decision the Board made a judgment call that 
based on a review of all factors, the veteran's right arm 
gunshot wound injury was no more than moderate.  Their denial 
of special monthly compensation for loss of use of the right 
upper extremity was also based upon a reasonable 
interpretation of the existing evidence.  

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  Likewise, non-
specific statements that the regulatory and statutory 
provisions were incorrectly applied are insufficient to raise 
a valid claim of CUE under 38 C.F.R. § 20.1404(b).  The 
moving party has not set forth any specific allegations of 
either fact or law, which warrant a finding of CUE.  His 
contentions, in essence, amount to a disagreement with the 
outcome of the decisions and that the Board should have 
weighed or evaluated the evidence differently.  As these 
matters cannot form the basis for a finding of CUE, the 
present motions must be denied. 

ORDER

The motion for revision of the July 1955 Board decision 
denying a rating in excess of 30 percent for residuals of a 
gunshot wound to the right forearm based on CUE in that 
decision is denied.

The motion for revision of the July 1955 Board decision 
denying special monthly compensation for loss of use of the 
right upper extremity based on CUE in that decision is 
denied.



                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



